Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) are directed to mathematical concepts – mathematical calculation and mental processes – concepts performed in the human mind. 
Regarding claim 1, the limitation ‘upon detection of a deviation of a given parameter representative of the one or more electronic appliances from an operational state’ can be performed in the human mind. The limitation ‘providing a model associated with the given parameter, wherein the model links one or more other parameters to the given parameter, wherein the one or more other parameters affect the given parameter’ is using a mathematical calculation. The limitation ‘based at least on the model, identifying, among the one or more other parameters, at least one parameter P.sub.j for which a change in its value allows bringing back the given parameter to the operational state’ is a mental process.
Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional elements ‘upon detection of a deviation of a given parameter representative of the one or more electronic appliances from an operational state’ is directed to generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). The technological environment or field of use is detecting deviations in one or more electronic appliances.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements ‘upon detection of a deviation of a given parameter representative of the one or more electronic appliances from an operational state’ is directed to generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). The technological environment or field of use is detecting deviations in one or more electronic appliances.

As for the limitations recited in claims 2-8, when considering each of the claims as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements do not implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. The additional element do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Regarding claim 9, the limitation ‘upon detection of a deviation of a given parameter representative of the one or more electronic appliances from an operational state’ can be performed in the human mind. The limitation ‘provide a model associated with the given parameter, wherein the model links one or more other parameters to the given parameter, wherein the one or more other parameters affect the given parameter’ is using a mathematical calculation. The limitation ‘based at least on the model, identify, among the one or more other parameters, at least one parameter P.sub.j for which a change in its value allows bringing back the given parameter to the operational state’ is a mental process.
Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional elements ‘upon detection of a deviation of a given parameter representative of the one or more electronic appliances from an operational state’ is directed to generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). The technological environment or field of use is detecting deviations in one or more electronic appliances.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements ‘upon detection of a deviation of a given parameter representative of the one or more electronic appliances from an operational state’ is directed to generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). The technological environment or field of use is detecting deviations in one or more electronic appliances.

As for the limitations recited in claims 10-17, when considering each of the claims as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements do not implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. The additional element do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Regarding claim 18, with the exception of the recitation ‘a processor and memory circuitry configured to, for one or more electronic appliance at least one computer’, the claim recites mathematical calculations and mental processes – concepts performed in the human mind. The limitation ‘obtain, for at least one given parameter representative of the one or more electronic appliances, one or more other parameters which affect the at least one given parameter, wherein the at least one given parameter is representative of operation of the one or more electronic appliances over time’ can be performed in the human mind. The limitation ‘obtain data representative of the at least one given parameter and of the one or more other parameters over time’ can be performed in the human mind. The limitation ‘ build, based at least on the data, a model associated with the at least one given parameter, wherein the model is configured to provide a prediction of a value of the given parameter based on a value of the one or more other parameters, thereby facilitating identification of a cause of a deviation of the given parameter from an operational state’ is a mathematical calculation.
Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional elements ‘a processor and memory circuitry configured to, for one or more electronic appliance at least one computer’ is directed to a generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f).

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements ‘ build, based at least on the data, a model associated with the at least one given parameter, wherein the model is configured to provide a prediction of a value of the given parameter based on a value of the one or more other parameters, thereby facilitating identification of a cause of a deviation of the given parameter from an operational state’ is directed to generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). The technological environment or field of use is detecting cause of a deviation of in one or electronic appliances.

As for the limitations recited in claim 19, when considering each of the claims as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements do not implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. The additional element do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Regarding claim 20, with the exception of the recitation ‘a non-transitory computer readable medium comprising instructions….perform operations’, the claim recites mathematical calculations and mental processes – concepts performed in the human mind. The limitation ‘obtain, for at least one given parameter representative of the one or more electronic appliances, one or more other parameters which affect the at least one given parameter, wherein the at least one given parameter is representative of operation of the one or more electronic appliances over time’ can be performed in the human mind. The limitation ‘obtain data representative of the at least one given parameter and of the one or more other parameters over time’ can be performed in the human mind. The limitation ‘ build, based at least on the data, a model associated with the at least one given parameter, wherein the model is configured to provide a prediction of a value of the given parameter based on a value of the one or more other parameters, thereby facilitating identification of a cause of a deviation of the given parameter from an operational state’ is a mathematical calculation.
Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional elements ‘a non-transitory computer readable medium comprising instructions….perform operations’ is directed to a generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f).

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements ‘upon detection of a deviation of a given parameter representative of the one or more electronic appliances from an operational state’ is directed to generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). The technological environment or field of use is detecting deviations in one or more electronic appliances.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al. (USPN 20160170476A1). 
As per claims 1,9,20, Fu et al. discloses a method of analysing operation of one or more electronic appliances (paragraph 0022 – computing deployment having a number of servers 104(1) -104(N)) including at least one computer (paragraph 0055 – computer system), comprising, by a processor (paragraph 0055 – microprocessor) and memory (paragraph 0056 – non-transitory computer readable storage media) circuitry: upon detection of a deviation of a given parameter representative of the one or more electronic appliances from an operational state (paragraph 0044 -  the observation that static power consumption is much greater than dynamic power consumption in a typical VDI deployment, the static power computer is the given parameter), providing a model associated with the given parameter, wherein the model links one or more other parameters to the given parameter, wherein the one or more other parameters affect the given parameter (paragraphs 0045-0048 - uses a performance model to determine values for the tunable parameter and performance model is further described in paragraph 0023 – ‘establish a performance model for one or more components of computing deployment 102 (e.g., servers 104(1)-104(N), storage components 106, and/or networking components 108). Generally speaking, this performance model is a mathematical function that maps values for one or more tunable (i.e., controllable) parameters of the components to values for an end-to-end performance metric’), and based at least on the model, identifying, among the one or more other parameters, at least one parameter P.sub.j for which a change in its value allows bringing back the given parameter to the operational state (paragraph 0048 – provide the optimization results for the tunable parameters to reduce power consumption and further described in paragraphs 0027,0029).

As per claims 2,10, Fu et al. discloses wherein the one or more other parameters include at least one of: an operating parameter, which is measurable and representative of an operation over time (paragraph 0003 - the performance model models a relationship between one or more tunable parameters of the one or more components and an end-to-end performance metric, and where the end-to-end performance metric reflects user-observable performance of a service provided by the computing deployment); and a configuration parameter, which is representative of at least one of a hardware and software configuration (paragraph 0022 – receive hardware configuration information).

As per claims 3,11, Fu et al. discloses comprising: feeding, in the model, one or more values of the one or other parameters corresponding to a time period including deviation of the given parameter from the operational state, to compute a predicted value of the given parameter, and comparing the predicted value of the given parameter with a value of the given parameter of this time period, to determine whether the model associated with the given parameter is valid (paragraph 0038 – recalibrate the performance model on a periodic basis).

As per claims 4,12, Fu et al. discloses comprising determining, based at least on the model and an operative range for which the given parameter is in an operational state, at least one value V.sub.j for the at least one parameter P.sub.j, which allows bringing back the given parameter to the operational state (paragraphs 0045-0048 – the optimizer uses the performance model to determine values for the tunable parameters to reduce power consumption and further described in paragraphs 0027,0029).

As per claims 5,13, Fu et al. discloses comprising outputting the at least one value V.sub.j for the at least one parameter P.sub.j (paragraph 0047 - determine values for the tunable parameters to reduce power consumption and further described in paragraphs 0027,0029).

As per claims 8,17, Fu et al. discloses comprising periodically retraining the model associated with the given parameter based on data representative of the given parameter and data representative of the one or more other parameters collected during operation of the one or more electronic appliances (paragraphs 0038,0039 – recalibrate the performance model on a periodic basis using parameters).

As per claim 16, Fu et al. discloses wherein the system is configured to: provide mutable parameters which affect directly or indirectly the given parameter; provide a plurality of models, wherein the plurality of models including a model for each of these mutable parameters (paragraph 0047 - determine values for the tunable parameters to reduce power consumption and further described in paragraphs 0027,0029, the tunable parameters are the mutable parameters); solve an optimization problem based at least on the plurality of models and an operative range for which the given parameter is in an operational state, to identify one or more mutable parameters which are directly mutable and for which a change in their value allows bringing back the given parameter to its operational state (paragraph 0023 – ‘establish a performance model for one or more components of computing deployment 102 (e.g., servers 104(1)-104(N), storage components 106, and/or networking components 108). Generally speaking, this performance model is a mathematical function that maps values for one or more tunable (i.e., controllable) parameters of the components to values for an end-to-end performance metric’ and paragraph 0048 – provide the optimization results for the tunable parameters to reduce power consumption and further described in paragraphs 0027,0029).

No prior art rejection was made for claims 6,7,14,15. Prior art could not be found or no motivation to combine with prior art.

No prior rejection was made for claims 18,19. The following is a statement of reasons for the indication of allowable subject matter for claim 18: The limitations ‘obtain, for at least one given parameter representative of the one or more electronic appliances, one or more other parameters which affect the at least one given parameter, wherein the at least one given parameter is representative of operation of the one or more electronic appliances over time; build, based at least on the data, a model associated with the at least one given parameter, wherein the model is configured to provide a prediction of a value of the given parameter based on a value of the one or more other parameters, thereby facilitating identification of a cause of a deviation of the given parameter from an operational state’ could not be found in the prior art searched and found or there was no reason to combine with the prior art searched or found..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/Primary Examiner, Art Unit 2113